People v Umoja (2014 NY Slip Op 07000)
People v Umoja
2014 NY Slip Op 07000
Decided on October 15, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on October 15, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentPETER B. SKELOS, J.P.
JOHN M. LEVENTHAL
SYLVIA O. HINDS-RADIX
JOSEPH J. MALTESE, JJ.


2013-00415
 (Ind. No. 58/12)

[*1]The People of the State of New York, respondent, 
vPiru Umoja, appellant.
Thomas N. N. Angell, Poughkeepise, N.Y. (Steven Levine of counsel), for appellant.
William V. Grady, District Attorney, Poughkeepsie, N.Y. (Kristen A. Rappleyea of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Forman, J.), rendered December 18, 2012, convicting him of promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
ORDERED that the judgment is affirmed.
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see CPL 470.15[5]; People v Danielson, 9 NY3d 342), we nevertheless accord great deference to the jury's opportunity to view the witnesses, hear the testimony, and observe demeanor (see People v Mateo, 2 NY3d 383, 410; People v Bleakley, 69 NY2d 490, 495). Upon reviewing the record here, we are satisfied that the verdict of guilt was not against the weight of the evidence (see People v Romero, 7 NY3d 633).
Contrary to the defendant's contention, the trial court's Sandoval ruling (see People v Sandoval, 34 NY2d 371), was a provident exercise of discretion (see People v Hayes, 97 NY2d 203, 207-208; People v Smith, 63 AD3d 1301, 1303-1304; People v McLaurin, 33 AD3d 819, 820).
The trial court erred in allowing an investigator to testify regarding oral admissions made to him by the defendant of prior instances in which the defendant smuggled prison contraband (see People v Dorm, 12 NY3d 16, 19; People v Molineux, 168 NY 264, 291; People v Littlejohn, 112 AD3d 67, 76). However, that error was harmless, since there was overwhelming evidence of the defendant's guilt and no significant probability that the error affected the jury's verdict (see People v Crimmins, 36 NY2d 230, 237; People v Arnaoujo, 101 AD3d 741, 742).
SKELOS, J.P., LEVENTHAL, HINDS-RADIX and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court